Per Curiam.
Tbe claim of tbe plaintiff is that in 1908 there was shipped to it at Minneapolis over the defendant railway one carload of oil; that the packages within which the oil was contained were broken and in a leaky condition; that it refused to accept the car, and that the defendant promised it, if it would accept the car and pay the freight, to' pay it for all oil that had leaked from the packages and for the cost of cooperage.
The whole issue was whether such an agreement was made between the plaintiff and the defendant. The court found that it was not. We cannot say that its finding is not sustained by the evidence.
Order affirmed.